Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020, 03/18/2021, 06/23/2021  were filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title while encompassing the invention doesn’t indicate the content of the specification/claims beyond some sort of it involves some-sort of “flight control”. In other words the current title is so generalized it is equivalent to “flight control computer and method”. Applicant’s disclosed invention is directed to the concepts/terms (I) multiple aircraft flight control/formation flight (II) composite imaging.
The following title is suggested: “Multiple Aircraft flight planning utilizing airborne composite image capture and image scope detection and subsequent scope adjustment”.
The above suggest title makes clear that the disclosed invention: (I) is multiple aircraft (II) utilizing composite images, and (III) their scope detection and adjustment of that scope/based on that scope.
If the applicant has an alternative title/phrasing which they feel better represents the scope/spirit of the invention it would also be acceptable should it include some reference to (I) multiple aircraft control/flight planning and/or (II) collection/generation of a composite image and/or (III) image scope detection and adjustment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to “a computer readable recording medium”. Currently this encompasses both transitory and non-transitory computer readable recording mediums. As such claim 20 is directed/encompasses purely transitory embodiments of the computer readable medium and is electromagnetic signals per-se. Thus it includes embodiments which do not fall within the four statutory categories. 
See MPEP 2106.03, Section II “ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY“, example paragraph “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).”
Amending the preamble of claim 20 to recite “a non-transitory computer readable recording medium…” would integrate claim 20 into a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017027355 A, Hasegawa et al, “Monitoring Device”.
	Regarding Claim 1, Hasegawa et al teaches “An information processing device comprising: a processor; and a memory storing a program that, when executed by the processor, causes the processor to: obtain a plurality of images photographed by a plurality of aircraft combine the plurality of images to generate a composite image;”([0085] “Specifically, the monitoring control unit 5 combines a plurality of images transmitted from the transmission control unit 82 of each unmanned aircraft 3 into one plane image. An image synthesized into one plane image is called a composite image.”);” obtain information of a change operation for changing an image scope of the composite image; and control flight of the plurality of aircrafts based on the change operation.”([0085] “Then, the monitoring control unit 5 adjusts the flight position of each unmanned vehicle 3 so that the composite image becomes good. Here, a good composite image means that the composite image appropriately includes a monitoring target. Appropriately including the monitoring target in the composite image means that the monitoring target is included in the composite image in a monitorable manner. Whether or not the composite image is good may be determined by human judgment, or may be performed by image processing or the like in the monitoring control unit 5.” Here the judgement of if the image is good or not is determining if it scope is satisfactory, the flight (position) of the drone is adjust such that a second/subsequent image is good (has a proper scope). )
	Regarding Claim 2, Hasegawa et al teaches “The information processing device of claim 1, wherein: the information of the change operation includes a category of the change operation and an operation amount of the change operation;”(From [0091] and [0089] “On the other hand, as shown in FIG. 13, when the first unmanned vehicle 3a and the second unmanned vehicle 3b are flying at a position too far apart, the surveillance camera 7 mounted on the first unmanned vehicle 3a There is a non-captured region between the image captured by the second unmanned aircraft 3b and the image captured by the surveillance camera 7 mounted on the second unmanned aircraft 3b.” at least two categories of operation are taught, in [0089] a “too far apart” category and [0091] “too low” category, the calculation/determination of a “operation amount” is implicit to the teachings of [0099] “Next, the flight position of the unmanned flying object 3 for which the composite image is good is calculated as the changed position (S33).” The change position/flying to it implicit requires an “operation amount” calculation/information in order to fly the craft to this changed posisiton);” the images are first images, the composite image is a first composite image, and the image scope is a first image scope; the program further causes the processor to: calculate the first image scope; calculate a second image scope based on the first image scope, the category of the change operation,”( 0089] “Therefore, the composite image obtained by synthesizing these images is a discontinuous image with gaps.” And in [0091] “From the composite image of the images captured by the one unmanned flying object 3a and the second unmanned flying object 3b, both the building D or the building D and the temporary enclosure C protrude.” Here teaches that the first composite image scopes (i.e. missing a gap in the case of [0089] or have protrusion in the case of  [0091] cause a “bad” image (and subsequent repositioning of the drones from [0085] “Whether or not the composite image is good may be determined by human judgment, or may be performed by image processing or the like in the monitoring control unit 5." It is known that this good/bad composite recognition is done by the computer (i.e. the “scope” of the composite image is determined);” and the operation amount of the change operation; and control the plurality of aircrafts to photograph a plurality of second images, a second composite image generated based on the plurality of second images having the second image scope.”([0089] “In this case, the monitoring control unit 5 makes at least one of the first unmanned vehicle 3a and the second unmanned vehicle 3b fly in a direction approaching each other.” And [0091] “In this case, the monitoring control unit 5 causes the first unmanned aircraft 3a and the second unmanned aircraft 3b to fly to a position higher than the present.” And from [0099-101] “Next, the flight position of the unmanned flying object 3 for which the composite image is good is calculated as the changed position (S33). …As described above, in the monitoring device 1 of the present embodiment, since the image pickup area by the surveillance camera 7 changes depending on the flight position of the unmanned flight object 3, the surveillance control unit 5 performs unmanned flight based on the image captured by the surveillance camera 7. By adjusting the flight position of the body 3, the area to be monitored can be appropriately imaged” Thus when a “bad” composite image (i.e. the scope has some issue such as a gap or protrusion) good positions are calculated based on this scope/problem in scope and the drones flown to the good position(s) such that a good image is taken.)
	Regarding Claim 3, Hasegawa et al teaches “The information processing device of claim 1, wherein: the change operation includes an operation to change a size of the image scope; and the program further causes the processor to generate a movement instruction based on the change operation for instructing the plurality of aircrafts to move in a direction perpendicular to a horizontal direction.”( [0091] “ On the other hand, as shown in FIG. 14, when the first unmanned aircraft 3a and the second unmanned aircraft 3b are flying at positions that are too low (too close) to the temporary enclosure C and the building D, the second From the composite image of the images captured by the one unmanned flying object 3a and the second unmanned flying object 3b, both the building D or the building D and the temporary enclosure C protrude In this case, the monitoring control unit 5 causes the first unmanned aircraft 3a and the second unmanned aircraft 3b to fly to a position higher than the present.” Here flying to a higher position is moving is a direction perpendicular to the horizontal direction (ground/image plane))
	Regarding Claim 4, Hasegawa et al teaches “The information processing device of claim 3, wherein the program further causes the processor to: process the movement instruction to control each of the plurality of aircrafts to move by a same distance.”([0091] “ On the other hand, as shown in FIG. 14, when the first unmanned aircraft 3a and the second unmanned aircraft 3b are flying at positions that are too low (too close) to the temporary enclosure C and the building D, the second From the composite image of the images captured by the one unmanned flying object 3a and the second unmanned flying object 3b, both the building D or the building D and the temporary enclosure C protrude In this case, the monitoring control unit 5 causes the first unmanned aircraft 3a and the second unmanned aircraft 3b to fly to a position higher than the present.´ Here teaches that when too low the drones raise their altitude to a new position. (fly in the same direction/distance); the “same distance” or altitude is implicit than given that a composite image is being created the resolution/scale of the image would ideally be maintained.)
	Regarding Claim 5, Hasegawa et al teaches “The information processing device of claim 1, wherein: the change operation includes an operation to change a size of the image scope; and the program further causes the processor to generate a movement instruction based on the change operation for instructing the plurality of aircrafts to move in a horizontal direction.”( .“([0089] “On the other hand, as shown in FIG. 13, when the first unmanned vehicle 3a and the second unmanned vehicle 3b are flying at a position too far apart, the surveillance camera 7 mounted on the first unmanned vehicle 3a There is a non-captured region between the image captured by the second unmanned aircraft 3b and the image captured by the surveillance camera 7 mounted on the second unmanned aircraft 3b Therefore, the composite image obtained by synthesizing these images is a discontinuous image with gaps. 3 In this case, the monitoring control unit 5 makes at least one of the first unmanned vehicle 3a and the second unmanned vehicle 3b fly in a direction approaching each other.”  When viewed with figure 13 it teaches that the “direction approaching each other” is/would include moving in horizontal (parallel to the image plane) direction of each other)
	Regarding Claim 6, Hasegawa et al teaches “The information processing device of claim 5, wherein the program further causes the processor to: process the movement instruction to control the plurality of aircrafts to move while keeping any two adjacent ones of the plurality of aircrafts separated by a same gap.”( [0091] “ On the other hand, as shown in FIG. 14, when the first unmanned aircraft 3a and the second unmanned aircraft 3b are flying at positions that are too low (too close) to the temporary enclosure C and the building D, the second From the composite image of the images captured by the one unmanned flying object 3a and the second unmanned flying object 3b, both the building D or the building D and the temporary enclosure C protrude In this case, the monitoring control unit 5 causes the first unmanned aircraft 3a and the second unmanned aircraft 3b to fly to a position higher than the present.” Here flying to a higher position is moving is a direction perpendicular to the horizontal direction (ground/image plane). While not explicitly mentioned, one of ordinary skill in the art would assume that their horizontal position (gap between them) remains constant/unchanged between the two positions. This assumption is based on (I) the instructions are to raise an altitude and (II) changing of relative horizontal positions adds in the possibility of creating a “gap” type bad scope, thus by keep the relative horizontal gap constant such a gap cannot/won’t be formed. )
	Regarding Claim 8, Hasegawa et al teaches “The information processing device of claim 5, wherein the program further causes the processor to: process the movement instruction to control the plurality of aircrafts to move, such that image scopes of images photographed by any two adjacent ones of the plurality of aircrafts at least partially overlap.”( [0088] As shown in FIG. 12, when the first unmanned aircraft 3a and the second unmanned aircraft 3b are flying at good positions with each other, they are imaged by the surveillance camera 7 mounted on the first unmanned aircraft 3a. A part of the image and a part of the image captured by the surveillance camera 7 mounted on the second unmanned aircraft 3b overlap.” Here teaches that a “good” image/position are those in which the image scope (of the individual camera/aircraft) overlap))
	Regarding Claim 9, Hasegawa et al teaches “The information processing device of claim 3, wherein: the change operation includes an operation to change a size of the image scope; and the program further causes the processor to determine whether to perform a first movement instruction to instruct the plurality of aircrafts to move in a direction perpendicular to a horizontal direction or to perform a second movement instruction to instruct the plurality of aircrafts to move in the horizontal direction.“([0089] “On the other hand, as shown in FIG. 13, when the first unmanned vehicle 3a and the second unmanned vehicle 3b are flying at a position too far apart, the surveillance camera 7 mounted on the first unmanned vehicle 3a There is a non-captured region between the image captured by the second unmanned aircraft 3b and the image captured by the surveillance camera 7 mounted on the second unmanned aircraft 3b Therefore, the composite image obtained by synthesizing these images is a discontinuous image with gaps. 3 In this case, the monitoring control unit 5 makes at least one of the first unmanned vehicle 3a and the second unmanned vehicle 3b fly in a direction approaching each other.”  When viewed with figure 13 it teaches that the “direction approaching each other” is/would include moving in horizontal (parallel to the image plane) direction of each other.)

    PNG
    media_image1.png
    419
    271
    media_image1.png
    Greyscale

	Regarding Claim 11, Hasegawa et al teaches “The information processing device of claim 9, wherein the program further causes the processor to: obtain information of a selection operation; and determine whether to perform the first movement instruction or the second movement instruction based on the selection operation.”([0089] “On the other hand, as shown in FIG. 13, when the first unmanned vehicle 3a and the second unmanned vehicle 3b are flying at a position too far apart”; [0091] “On the other hand, as shown in FIG. 14, when the first unmanned aircraft 3a and the second unmanned aircraft 3b are flying at positions that are too low (too close) to the temporary enclosure C and the building D” Here [0089] teaches the horizontal type movement (second movement type) and [0091] teaches vertical (first movement type))
	Regarding Claim 13, Hasegawa et al teaches “The information processing device of claim 1, wherein: the change operation includes an operation to move the image scope in a horizontal direction to another geographic area; and the program further causes the processor to instruct the plurality of aircrafts to move based on the change operation.”( 0089] “On the other hand, as shown in FIG. 13, when the first unmanned vehicle 3a and the second unmanned vehicle 3b are flying at a position too far apart, the surveillance camera 7 mounted on the first unmanned vehicle 3a There is a non-captured region between the image captured by the second unmanned aircraft 3b and the image captured by the surveillance camera 7 mounted on the second unmanned aircraft 3b Therefore, the composite image obtained by synthesizing these images is a discontinuous image with gaps. 3 In this case, the monitoring control unit 5 makes at least one of the first unmanned vehicle 3a and the second unmanned vehicle 3b fly in a direction approaching each other.”  When viewed with figure 13 it teaches that the “direction approaching each other” is/would include moving in horizontal (parallel to the image plane) direction of each other, This horizontal movement is to change the ”scope” of the image such that is become one continuous geographic region (as this new/contionous composite image includes the parts which were previous absent the old “bad” composite image it would be a “another” (if very similar) geographic region under BRI)
	Regarding Claim 15, Hasegawa et al teaches “The information processing device of claim 1, wherein the program further causes the processor to: after obtaining the information of the change operation is completed, instruct the plurality of aircrafts to fly based on the change operation.”([0098]-[0100] “4 On the other hand, when it is determined that the composite image is not good (S31: NO), the unmanned aircraft 3 monitoring control unit 5 acquires the position data indicating the current position of the Next, the flight position of the unmanned flying object 3 for which the composite image is good is calculated as the changed position Next, the flight position of the unmanned flying object 3 for which the composite image is good is calculated as the changed position (S33). The flight position of the unmanned flying object 3 in which the composite image is good is, for example, in the case of the composite image shown in FIG. 13, the position in the direction in which the adjacent unmanned flying bodies 3 approach each other, and in the case of the composite image shown in FIG. Is a position above the current position. Next, the monitoring control unit 5 commands the flight control unit 81 of the unmanned aircraft 3 to fly at the calculated change position Then, the flight control unit 81 moves the unmanned flying object 3 to the changed position commanded by the monitoring control unit 5, and causes the unmanned flying object 3 to fly at the changed position.” Here teaches that the uavs fly after the information (i.e. is the composite image good or bad) of the change operation is obtained.)

    PNG
    media_image2.png
    334
    227
    media_image2.png
    Greyscale

	Claims 16-19 are method versions of claims 1, 3, and 4. Hasegawa is applicable to a method as it is a device. The grounds of rejection for claims 16-19 are identical to claims 1, 3 and 4 above.
	Regarding Claim 20, claim 20 is a computer readable medium claim version of claim 1, it has identical grounds of rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa as applied to claims 1 and 5 above, and further in view of US 9104201 B1, Pillai et al, “Method And Apparatus For Dynamic Swarming Of Airborne Drones For A Reconfigurable Array”.
	Regarding Claim 7, Hasegawa doesn’t teach controlling the uav’s such that they maintain/are separated by at least a minimum gap distance.
	Pillai et al teaches a uav swarm control system which includes recognition of separation distance between drones and comparing to minimum separation gap and controlling of the uav’s such that this gap between adjacent uav’s is maintained. Pillai et al teaches this in Column 10-11, lines 63-22, “At step 450 the computer processor 1410 of the current drone, such as 310, determines if a minimum distance is being maintained from the current drone, such as 310, from all of the other drones (such as 320, 330, 340, 350, 360, and 370) within the swarm region 380. If the minimum distance is maintained then clock updates are waited for at step 470. If the minimum distance is not maintained, meaning another drone is too close to the current drone, then at step 460 the computer processor 1410 causes the flight control 1435 and/or the backward/forward/upward/downward control 1420 to steer or change the speed of the current drone so that it is no longer too close to any other drone, if that is possible. If a drone is surrounded by other drones, then the other drones that are equipped with similar, analagous, or identical computer processors will initiate their own protocols so that they move out of the bubble region of other drones. If there are two or more drones such as 320 in the bubble region of a drone such as 310, the protocol as to which drone initiates the first move can be determined by requiring that the drone such as 320 that encroaches into the territory of another drone such as 310 has the first option to make the move to get out of the bubble region of the drone 310. If the drone 320 does not execute that action, then the drone 310 follows up with the necessary move during the next clock cycle. At step 470 the computer processor 1410 is programmed to wait for clock updates. When it is time for the clock to update, the procedure loops back to step 410.”
	It would have been obvious to one of ordinary skill in the art to modify Hasegawa et al to include the inter-drone separation distance recognition and minimum separation distance maintain (keeping inter-drone distance above a threshold) as taught by Pillai et al as part of the flight control/drone position control of Hasegawa. One would be motivated to prevent/reduce the likelihood of collisions between drones. This motivation is taught by Pillai et al Column 1, lines 46-56, “In order to have a successful swarming operation two main issues need to be resolved: (i) individual drones must be able to fly in the proximity of other drones, while avoiding collisions with other members of the group or swarm (collision avoidance), and (ii) the swarm of drones must be kept on its mission path. Keeping the swarm on its mission may include searching an area for law-enforcement type applications such as patrolling the ocean to detect drug smugglers, or traveling along a particular path as a group or swarm from one geo-location point marked "A" to another geo-location point designated on a map as "B".” The resulting modified Hasegawa would teach all aspects of claim 7.
	Regarding Claim 14, Hasegawa et al fails to explicitly teach position control of the drones prior/before the “change operation” is complete. Instead calculating the “good” image positions and then after these positions are calculated then controlling the drones.
	Pillai et al teaches a drone swarm control method which includes continuously/dynamically controlling the drones during the operation, i.e. control of drones by continuously sending commands/signals during an overall operation. The overall teachings of a goal operation and dynamic/continuous operation of the drones is taught implicitly in his motivation is taught by Pillai et al Column 1, lines 46-56, “In order to have a successful swarming operation two main issues need to be resolved: (i) individual drones must be able to fly in the proximity of other drones, while avoiding collisions with other members of the group or swarm (collision avoidance), and (ii) the swarm of drones must be kept on its mission path. Keeping the swarm on its mission may include searching an area for law-enforcement type applications such as patrolling the ocean to detect drug smugglers, or traveling along a particular path as a group or swarm from one geo-location point marked "A" to another geo-location point designated on a map as "B".” Here the collision avoidance would be the repeated executing of flight instructions/control based on the “change operation”; the change operation being the traveling along a particular path (getting from A to B)/before the change operation of reaching point B.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hasegawa et al to include the periodic/realtime collision avoidance of Pillai et al as part of the flights control systems while also performing the overall task/goal of Hasegawa et al of composite image creation. This implementation would result in repeated executing of flight instructions (Collision avoidance control) during the process (i.e. before the completion of change operation) of moving the drones to achieve a “good” composite image. One would be motivated to implement this collision avoidance in order to prevent/reduce the likelihood of collision between drones, thus improving the safety of the system. The resulting modification would teach all aspects of claim 14.
Claim 10, 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Hasegawa et al as applied to claim 1 and 9 above in further view of US 10824141 B2, “Systems And Methods For UAV Flight Control”, Chen
	Regarding Claim 10, Hasegawa et al doesn’t explicitly disclose control/flight planning of the UAVs based on area constraints.
	Chen et al discloses a UAV imaging system/path setting system which includes control of the flight path which includes flight area constraints. Chen et al teaches “FIG. 15 shows an example of a change in a local region of a motion path to avoid an obstacle, in accordance with some embodiments. In Part A, a motion path 1504 may be defined relative to a target object 1502. The motion path 1504 may have a circular shape, but need not be limited thereto. For example, the motion path 1504 may have any regular shape or irregular (amorphous) shape. When an obstacle appears near to (or intersects) the motion path, a user may adjust a shape of a local region of the motion path that is proximate to the obstacle. For example, as shown in Part B, an obstacle 1510 may appear near to a region of the motion path. The obstacle may be capable of movement (e.g., a vehicle) and may have moved towards the region of the motion path.”

    PNG
    media_image3.png
    658
    487
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hasegawa et al to include the flight area constraints (external object/obstacle) avoidance of Chen et al. One would motivated to implement this obstacle avoidance to prevent the UAVs from crashing, i.e. to improve the safety of the overall method/system. The resulting modified Hasegawa would teach all aspects of claim 10.
	Regarding Claim 12, while Hasegawa teaches that both horizontal and vertical positions affect the images of the drones. ( [0019] “If the adjacent unmanned aircraft are too far apart, there will be areas that are not captured by the surveillance cameras, but the regions captured by the captured images will vary depending on the horizontal and vertical positions of the unmanned aircraft.”) it doesn’t explicitly teach the rotation of the drones about a reference position/point.
	This rotation of drones about an position to change the orientation of their imaging device/images it taught by Chen et al. Chen et al teaches control of multiple drones in the Abstract: “Systems, methods, and devices are provided herein for controlling one or more movable objects via a graphical user interface. A method for controlling a movable object may be provided. The method may comprise obtaining one or more parameters of a target object, and generating a motion path for the movable object based on the one or more parameters of the target object. The motion path may comprise a plurality of spatial points that are defined relative to the one or more parameters of the target object. The plurality of spatial points may be configured to be on one or more planes.” And the setting of a rotation path relative to a point in Column 33, lines 9-36, “In FIG. 9, a first motion path 906-1 may be defined relative to a first point 902-1, and a second motion path 906-2 may be defined relative to a second point 902-2. The first point 902-1 and the second point 902-2 may lie along a same axis (e.g., axis 904). The first point 902-1 and the second point 902-2 may also lie on a same physical object. For example, the first point 902-1 and the second point 902-2 may be different feature points on a same object (e.g., target object 902). The orientation of the first motion path and the second motion path may depend on an orientation of the axis 904. In Part A, the axis may extend normally from a horizontal ground plane, and the planes defined by the first motion path and the second motion path may be parallel to the horizontal ground plane. The planes may be 2-D or 3-D. In Part B, the axis may be tilted at an angle θ relative to the horizontal ground plane, which causes the planes defined by the first motion path and the second motion path to also tilt at the angle θ. In Part C, the axis may extend parallel to a horizontal ground plane, and the planes defined by the first motion path and the second motion path may be perpendicular to the horizontal ground plane. As shown in FIG. 9, a plurality of motion paths may be generated for different points (e.g., feature points) on a same object. Each motion path may be defined based on a point and an axis extending through the point. The orientation of each motion path may vary according to the orientation of the axis extending through the corresponding point (e.g., points 902-1 and 902-2).”
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Hasegawa et al to include the rotation about a point pathing method as taught by Chen. Such a modification would be obvious under the KSR rational “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results” (I) Hasegawa teaches the base device of a multi-drone composite image and path planning system. (II) Chen et al teaches a drone imaging system which includes rotating of a drone(s)/setting of a drone(s) flight path so that it rotates about a point. The drones in both teachings are structurally equivalent to each other (quadcopters/rotorcraft drones) and both pertain to imaging/control of imaging of an object by those drones. As such the rotation about a point as taught by Chen would be applicable to Hasegawa given they their similarity on a structural level and they are within the same field of use (III) Chen and Hasegawa both make use of quadcopter(s)/rotor craft type uavs with imaging devices on those uavs, as such the modification would only require a change in software to implement and thus would be well within the ability of one of ordinary skill in the art. The resulting modified Hasegawa would teach all aspects of claim 12.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While not currently explicitly mentioned in any claim the applicants disclosed coarse and fine adjustment operations for the formation/composite image appear to be novel/non-obvious in light of the prior art. Claim amendments detailing such would, pending an updated search for inadvertent anticipated/obviousness (i.e. based on Broadest reasonable interpretation/plain meaning) of any such amendment, be allowable. Generalized teachings for this is found in at least [000118]-[000120] of applicant’s specification
	In terms of prior art the closest found prior art for such coarse/fine adjustment modes is KR 20170093364 A. It teaches a uav control system which includes fine adjustment buttons/inputs. However this doesn’t render obvious the applicant’s fine/coarse adjustment modes as they relate to the composite image scope determination/adjustment based on it and the mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030067537 A1; US 20130135440 A1; US 8494689 B1; US 20160035224 A1; WO 2017018603 A1; US 20170178515 A1; EP 2728308 B1; US 20170264833 A1; US 20180176441 A1; US 10012735 B1; US 20190130768 A1; WO 2019105231 A1; US 20190196513 A1; US 20190285412 A1; US 20190291893 A1; US 20190369613 A1; US 20200045235 A1; US 20200183121 A1; US 20200201331 A1; KR 20170093364 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661